Title: [November 4th. 1775]
From: Adams, John
To: 


      On November 4th. 1775 The Committee appointed to take into Consideration the State of South Carolina, brought in their report, which being read a number of Resolves were passed, the last of which will be found in page 235 of the Journals at the bottom.
      Resolved that if the Convention of South Carolina, shall find it necessary to establish a form of Government in that Colony, it be recommended to that Convention to call a full and free Representation of the People, and that the said Representatives, if they think it necessary, shall establish such a form of Government as in their Judgment will produce the happiness of the People, and most effectually secure Peace And good Order in the Colony, during the continuance of the present dispute between Great Britain and the Colonies.
      Although Mr. John Rutledge united with me and others in persuading the Committee to report this Resolution, and the distance of Carolina made it convenient to furnish them with this discretionary Recommendation, I doubt whether Mr. Harrison or Mr. Hooper were as yet, sufficiently advanced to agree to it.—Mr. Bullock, Mr. Chace and Mr. Samuel Adams were very ready for it. When it was under Consideration, I laboured afresh to expunge the Word Colony and Colonies, and insert the Words States and State, and the Word Dispute to make Way for that of War, and the Word Colonies for the Word America or States. But the Child was not yet weaned.—I laboured also to get the Resolution enlarged and extended into a Recommendation to the People of all the States to institute Governments, and this Occasioned more Interrogations from one part and another of the House. What Plan of Government would you recommend? &c. Here it would have been the most natural to have made a Motion that Congress should appoint a Committee to prepare a Plan of Government, to be reported to Congress and there discussed Paragraph by Paragraph, and that which should be adopted, should be recommended to all the States: but I dared not make such a Motion, because I knew that if such a Plan was adopted it would be if not permanent, yet of long duration: and it would be extreamly difficult to get rid of it. And I knew that every one of my friends, and all those who were the most zealous for assuming Government, had at that time no Idea of any other Government but a Contemptible Legislature in one assembly, with Committees for Executive Magistrates and Judges. These Questions therefore I answered by Sporting off hand, a variety of short Sketches of Plans, which might be adopted by the Conventions, and as this Subject was brought into View in some Way or other, almost every day and these Interrogations were frequently repeated, I had in my head and at my Tongues End, as many Projects of Government as Mr. Burke says the Abby Seieyès Sieyès had in his Pidgeon holes, not however constructed at such Length nor laboured with his metaphysical Refinements. I took care however always to bear my Testimony against every plan of an unballanced Government.
      I had read Harrington, Sydney, Hobbs, Nedham and Lock, but with very little Application to any particular Views: till these Debates in Congress and these Interrogations in public and private, turned my thoughts to those Researches, which produced the Thoughts on Government, the Constitution of Massachusetts, and at length the Defence of the Constitutions of the United States and the Discourses on Davila, Writings which have never done any good to me though some of them undoubtedly contributed to produce the Constitution of New York, the Constitution of the United States, and the last Constitutions of Pensylvania and Georgia. They undoubtedly also contributed to the Writings of Publius, called the Federalist, which were all Written after the Publication of my Work in Philadelphia, New York and Boston. Whether the People will permit any of these Constitutions to stand upon their Pedastals, or whether they will throw them all down I know not. Appearances at present are unfavourable and threatening. I have done all in my Power, according to what I thought my Duty. I can do no more.
     